DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
Applicant argues that the manifold of Bates doesn’t connect separately to the housing from the connection of the button to the housing. However, Bates clearly shows the manifold having a separate flexible connection to the housing at the discharge orifice (30) of the manifold via flexible conduit (72) (Figs. 4 and 7, Para. 29, the manifold nozzle (30) connects to housing flexibly via 72).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, 16, 18, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2004/0222246 A1) in view of Abplanalf (US Patent No. 5,018,647) and Demarest (US Patent No. 5,791,524).
Re: Claim 16, Bates discloses the claimed invention including an aerosol actuation system, comprising
a housing (26) including a housing upper opening; a plurality of housing support structure (Annotated Fig. 7 below); a housing lower opening opposite the housing upper opening; and an opening on a front surface of the housing, wherein a button opening is bounded on all sides by the housing; a button (56) positioned in the button opening and having a shape coextensive with the button opening; a manifold (68) (Figs. 4 and 7, depicts housing support as 4 separate struts, para. 35, upper opening covered by a cap);
a cap (48) comprising plurality cap support structures, wherein the cap support structure is connected to the plurality housing support structure (Annotated Fig. 7, depicts 4 separate struts for attaching the cap; para. 35, upper opening covered by a cap). Bates depicts in Fig. 7 at least that the housing support structures are protrusions received into the cap support structures implying an interfitted mated relation which receives the cap supports structures; to place cavities on the housing to receive cap support structure protrusions would have been obvious to one having ordinary skill in the at the time of invention, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
and molding the button and manifold integrally (Figs. 4 and 7, para. 34, integrally molding) including the manifold including a flexible connection to the housing at a first location (72, 30) (Figs. 4 and 7, Para. 29, the manifold nozzle 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a device with the housing, button, and manifold molded together. Since such a modification would form a cheaper/faster device to produce. Further the express suggestion in the prior art renders such a change also obvious as substituting equivalents for the same purpose. MPEP § 2144.06.
Bates discloses the claimed invention except for radially extending protrusions. However, Demarest teaches a plurality of protrusions (34) extending radially inward from the housing (28) lower opening (30) the plurality of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include radially inward extending protrusions as taught by Demarest, since Demarest states in column 4, lines 48-49, that such a modification provides more secured engagement with the container via snap fastening.

    PNG
    media_image1.png
    702
    776
    media_image1.png
    Greyscale

Re: Claim 7, Bates discloses aerosol container (22) attached to the housing (Fig. 4, Para. 18, aerosol container).
Re: Claim 8, Bates discloses the claimed invention including manifold comprising a discharge orifice (30) and a valve connection (76) with a pathway (70, 72) there between (Fig. 4 & 7), wherein the manifold is connected to the housing at the discharge orifice (Fig. 4 & 7, depict the manifold connected at 30).
Re: Claim 18, Bates discloses the claimed invention including an aerosol system, comprising:
a molded housing (26) including a housing upper opening; a housing lower opening opposite the housing upper opening; a discharge orifice on a front surface of the housing: and an opening (54) on the front surface of the housing, wherein the opening is bounded completely by the housing; a button (28) positioned in the opening and further having a shape coextensive with the button opening (Figs. 1-3, button fits over the entire opening); a manifold (68) comprising a discharge orifice (30) and a valve connection (76) with a pathway (70, 72) there between (Figs. 4 & 7).
assembling the cap to the housing upper opening of the housing (Fig. 7); providing an aerosol container (22); and assembling the assembled cap and first aerosol actuation component onto the aerosol container with the outlet end of the aerosol container received into the housing lower opening and molding a cap and molding the button and manifold integrally (Figs. 4 and 7, para. 34, integrally molding); the manifold being connected to the housing at the discharge orifice (Figs. 4 and 7, Para. 29, the manifold nozzle (30) connects to housing flexibly via 72) except for the button and manifold being integrally molded with the housing. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a device with the housing, button, and manifold molded together. Since such a modification would form a cheaper/faster device to produce. Further the express suggestion in the prior art renders such a change also obvious as substituting equivalents for the same purpose. MPEP § 2144.06.
Bates discloses the claimed invention except for radially extending protrusions. However, Demarest teaches a plurality of protrusions (34) extending radially inward from the housing (28) lower opening (30) the plurality of protrusions are configured to connect the aerosol actuation system to a container (12) (Fig. 4, Col. 4, lines 44-49, protrusions for container engagement)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include radially inward extending protrusions as taught by Demarest, since Demarest states in column 4, lines 48-49, that such a modification provides more secured engagement with the container via snap fastening.
Re: Claim 23, Bates discloses aerosol container (22) attached to the housing (Fig. 4, Para. 18, aerosol container).
Claims 5 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2004/0222246 A1), Abplanalf (US Patent No. 5,018,647), and Demarest (US Patent No. 5,791,524) as applied to claim 16 and 18 above, and further in view of Sagarin (US Patent No. 3,223,287).
Re: Claims 5 and 21, Bates discloses the claimed invention except for a frangible button connection connecting the button to the housing and specifying that the single component trigger and manifold combination is made of plastic. However, Sagarin teaches breakable button connection (50) to the housing (Fig. 1, Col. 2, lines 55-61, frangible button connection).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use plastic to manufacture the single component and provide frangible connections between the button and the housing as taught by Sagarin, since Sagarin states in column 1, line 24-26, that such a modification would provide a tamper proof device, so the user knows if the device has been used beforehand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754